Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 1of 56

Fil in this information to identify your case:

Fi Roe

United States Bankruptcy Court for the: U.S, B ANKRU
SOUTHERN DISTRICT OF INDIANA INDIAN ADA, As raey (OM
; LaFy

 

Case number (if known): Chapter you are filing under:

[7] Chapter 7
C1 Chapter 71
F] Chapter 12
{] Chapter 13

  

 

Official Form 104
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--cailed a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
Spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. in joint cases, one of the spouses
must report Information as Debtor 1 and the other as Debtor 2, The same person must be Debtor 1 In all of the forms.

8e as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying

correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

Identify Yourself

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your CHERLYNN

government-issued picture First Name FistName

identification (for example,

your driver's license or

passpart). Middie Name Middie Name

YOUNG

Bring your picture Last Name Last Name

identification to your meeting

with the trustee. Suffix (Sr. Jr., Hl, ll) Suffix (Sr, Jr., i ll)
2. All other names you

have used in the last 8 First Name First Name

years

. Middle Name Middle Name

Include your married or

maiden names. Last Name Last Name
3. Only the last 4 digits of

your Social Security RXX— XX _ BOS RK — XK

number or federal OR OR

Individual Taxpayer

Identification number 9xx -— xx - 9xx — xx -

(ITIN} re re

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 2 of 56

Debtor 1

CHERLYNN YOUNG

Case number (if known)

 

4. Any business names
and Employer
Identification Numbers
(EEN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

About Debtor 1:

f¥]_ | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case}:

(1 i have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

Business name

EIN

EIN:

2710 W YORKSHIRE COURT 309
Number Street

Business name

EIN

EIN,
If Debtor 2 lives at a different address:

Number Street

 

 

 

 

INDIANAPOLIS iN 46229

City State ZIP Code City State ZIP Code
MARION

County County

if your mailing address Is different from
the one above, fill itin here. Note that the
court will send any notices to you at this
mailing address.

if Debtor 2's mailing address is different
from yours, fill it in here, Note that the court
will send any notices to you at this mailing
address,

 

Number Street

Number Street

 

 

P.O, Box P.O. Box
City State ZIP Code City State ZIP Code
Cheek one: Check one:

Over the last 180 days before filing this
petition, | have iived In this district longer
than in any other district.

[L] $[have another reason. Explain.
(See 28 U.S.C. § 1408.)

Tell the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

Official Form 161

Over the fast 180 days before filing this
petition, i have lived in this district longer
than in any other district.

[1] ‘!have another reason. Explain,
(See 28 U.S.C. § 1408.)

Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box,

wi Chapter 7
[] Chapier 14
[] Chapter +2
oO Chapter 13

Voluntary Petition for individuals Filing for Bankruptcy

page 2

 
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 3 of 56

Debtor 1

CHERLYNN YOUNG

 

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

11. Do you rent your
residence?

Official Form 101

 

 

 

 

 

 

 

Case number (if known}
[-] ! will pay the entire fee when I file my petition. Please check with the clerk's office in your local
court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
pay with cash, cashier's check, or money order. if your attorney is submitting your payment on your
behalf, your attorney may pay with a credit card or check with a pre-printed address.
[] [need to pay the fee in installments, if you choose this option, sign and attach the Application for
Individuals to Pay The Filing Fee in installments (Official Form 103A).
[7] ‘| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
than 150% of the official poverty fine that applies to your farnily size and you are unable to pay the
fee in instaliments). If you choose this option, you must fill out the Application to Have the Chapter 7
Filing Fee Waived (Official Form 103B) and file it with your petition.
iv No
[} Yes.
District When Case number
MM /DD /YYYY

District When Case number
MM/DD /YY¥YY

District When Case number
MM/DD/YYYY

| No

OO Yes.

Debtor Relationship to you

District When Case number,

MM FDD/YYYY — if known

Debtor Relationship to you

District When Case number,

MM/DDSYYYY — If known
Oo No. Go to line 712.
[7] Yes. Has your landlord obtained an eviction judgment against you?

[1 No. Go to line 12.

CJ Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A)
and file It as part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

page 3

 
Debtor 1

12.

 

 

business?

LLC.

 

 

 

 

Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 4of 56
CHERLYNN YOUNG Case number (if known)
Report About Any Businesses You Own as a Sole Proprietor
Are you a sole proprietor [7] No. Go to Part 4.
of any full- or part-time [ Yes. Name and location of business
A sole proprietorship Is a Name of business, if any
business you operate as an
individual, and is not a
separate legal entity such as Number Street
a corporation, partnership, or
If you have more than one City State FP Code

13.

sole proprietorship, use a
separate sheet and attach it
io this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and

are you a smaif business
debtor?

For a definition of small
business debtor, see
4171 ULS.C. § 101(57D).

Check the appropriate box to describe your business:

Health Gare Business (as defined in 11 U.S.C. § 104{27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 104(51B))
Stockbroker (as defined In 11 U.S.C. § 101(53A)}

Commodity Broker (as defined in 11 U.S.C. § 401(6))

None of the above

neaooo

if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
can set appropriate deadlines. If you indicate that you are a smali business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

fw No.
OO Ne.

[] ‘Yes.

1am not filing under Chapter 11.

|.am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

| am filing under Chapter 11 and | am a smail business debtor according to the definition in the
Bankruptcy Cade.

Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

44.

Do you own or have any
property that poses or is
alleged to pose a threat of
imminent and identifiable
hazard to public health or
safety? Or do you own
any property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed, or
a building that needs urgent
repairs?

Official Form 101

i Neo
Ci Yes.

Voluntary Petition for Individuals Filing for Bankruptcy

What is the hazard?

If immediate attention is needed, why is it needed?

Where is the property?

 

Number Street

 

 

City State ZIP Code

page 4

 
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 5of 56

Debtor 1 CHERLYNN YOUNG Case number (if known)

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Teii the court About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case}:

whether you
have received a
briefing about
credit
counseling.

The taw requires
that you receive a
briefing about credit
counseling before
you file for
bankruptcy. You
must truthfully
check one of the
following choices.
if you cannot do so,
you are not eligible
to file.

if you file anyway,
the court can
dismiss your case,
you will lose
whatever filing fee
you paid, and your
creditors can begin
collection activities
again.

Official Form 101

You must cheek one:

fy! received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(1! received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 44 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

[J]! certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain these services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed /f the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

(J! am not required to receive a briefing about
credit counseling because of:

[] Incapacity. ihavea mental iliness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

[] Disability. My physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

( Active duty. 1am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuats Fillng for Bankruptcy

You must check one:

[]| received a briefing from an approved credit
counseling agency within the 189 days before |
filed this bankruptcy petition, and [ received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

{_]! received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but] do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

[j! certify that t asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after [ made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver of the
requirement, altach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline Is granted only
for cause and is limited to a maximum of 15 days.

LJ! am not required to receive a briefing about
credit counseling because of:

(J Incapacity. | have a mental fliness or a mental
deficiency that makes me
incapable of realizing or making

rational decisions about finances.

My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after i
reasonably tried to do so.

[‘] Disability.

CO Active duty. iam currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 6 of 56

Debtor 4

CHERLYNN YOUNG

Case number (if known}

 

Beton Answer These Questions for Reporting Purposes

16. What kind of debts do you
have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities to
he?

Official Form 104

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)

16b.

16c.

OOOS8 OOO OOO

as “incurred by an individual primarily for a personal, family, or household purpose."
EI No. Gote line 16b.
fH] Yes. Goto line 17.

Are your debts primarily business debts? Business debis are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CG Ne. Go to line i6c.

[CO Yes. Go to line 47.

State the type of debts you owe that are not consumer or business debis.

 

No. lamnot filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?
fy No
[] Yes

1-49 Cj 7,000-5,000 Cj 25,001-50,000

50-99 [7] =5.001-10,000 [] 50,001-100,000

100-199 oO 10,001-25,600 CT] More than 100,000

200-999

$0-$50,000 [LD 41,000,001-$10 million [LJ $500,000,001-$1 billion

$50,001-$100,000 [1 $10,000,001-$50 million [q_ #1,000,000,004-$10 billion

$100,001-$500,000 [1 +$50,000,001-$100 million Ly $10,000,000,001-$50 bitlion
$500,001-$1 million [] $400,000,001-$500 million [7] More than $50 billion
$0-$50,000 []  $1,000,001-$10 million | $500,000,001-$1 billion
$56,001-$400,000 [1 $10,600,001-$50 million T] $1,000,000,001-$10 billion
$100,001-$500,000 C1 $59,600,001-$100 milion EJ $10,000,000,001-$50 billion
$500,001-$1 million [O + #100,000,001-$500 milion [J] More than $50 billion

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 7 of 56

 

 

Debtor 1 CHERLYNN YOUNG Case number (if known}
For you , | have examined this petition, and | declare under penalty of perjury that the information provided is true

and correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 14, 12,
or 13 of tite 14, United States Code. | understand the relief available under each chapter, and I choose to
proceed under Chapter 7.

If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
fill out this document, | have obtained and read the notice required by 141 U.S.C. § 342{b).

| request relief in accordance with the chapter of fitle 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
orboth. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Xx X
CHERLYNN YOUNG, Debtor 1 Signature of Debtor 2
Executed on 06/42/2019 Executed on
MM /DDIYYYY MM/DD/YYYY

Official Form 161 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 8 of 56

Debtor1 CHERLYNN YOUNG

Case number (if known)

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by an

attorney, you do not need to
file this page.

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should
understand that many people find it extremely difficult to represent themselves
successfully, Because bankruptcy has long-term financial and legal consequences, you are
strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,
and a mistake or inaction may affect your rights. For example, your case may be dismissed because you
did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
court, case trustee, U.S. trustee, bankruptcy administrater, or audit firm if your case is selected for audit.
if that happens, you could lose your right to file another case, or you may lose protections, including the
benefit of the automatic stay.

You must fist all your property and debts in the schedules that you are required to file with the cour, Even
if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. If
you do not list a debt, the debt may not be discharged. if you do not list property or properly claim it as
exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have

been accurate, truthful, and compiete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to fite without an attorney, the court expects you to follow the rules as if you had hired an
attorney. The court will not treat you differently because you are filing for yourself. To be successful,

you must be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
and the focal rules of the court in which your case is filed. You must also be familiar with any state
exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

[] No
Mv Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
or incomplete, yau could be fined or imprisoned?

ol No
vi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

oO No
[7] Yes. NameofPerson Nicole Burress (MGR)
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 419).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. | have
read and understood this notice, and | am aware that filing a bankruptcy case without an attorney may
cause me to lose my rights or property if | do not properly handie the case.

 

x CHERLYNN YUNG, Debtor 1 x Signature of Debtor 2
Date 06/12/2019 Date
MM /DDIYYYY MM / DD IYYYY
Contact phone Contact phone
Gell phone (317) 746-4055 Cell phone
Email address YCHERYLYNN242YAHOO. Email address

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 9 of 56

Fill in this information to identify your case:

Debtor t CHERLYNN YOUNG

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

rs ow (1 Check if this is an
amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15
A eee

 

Be as complete and accurate as possible, if two married people are filing together, both are equally responsible for supplying
correct information. Fill out afl of your schedules first; then complete the information on this form. if you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box af the top of this page.

BEE Summarize Your Assets

Your assets
Value of what you own

4. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Scheduie A/B...sesssesceeesersssetenenersntrennrersessssscsaeenssseeecenneasinennnengs eesti «$0.00
1b. Copy line 62, Total personal property, from Schedule A/B....cccsssssssseseccestesseeeesteernerssaestesssaeesneesseessseneaeramensanaen ___—«$ 373.90.
1c. Copy line 63, Total of all property on Schedule AB... sssccsscessncsesseseaeseesearecsnssnenssetesccaeestcesanansnaesanaranegeeayetins ________— $373.90.

 

 

 

Bae summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 16D)

 

2a. Copy the total you fisted in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D..... $847.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Cfficial Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule ELF eeesstecceseteteseeeescntneneneees $0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule ElF...... cesses + $16,454.64
Your total liabilities | —__ $17,301.64

 

 

 

Summarize Your Income and Expenses

4, Schedule f: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule Liscscssssesscsscreeescneasearasnatenenreauseseeyeeseeesssneassasenscensseneeasee tens $1,748.51

5. Schedule J: Your Expenses (Official Form 1084}
Copy your monthly expenses from line 22c¢ of Sehedule Daiccsscesressescscscesscssceesssssseanesseeeesensesereeerenasesegeseesenesseseeeeeneees bet $1,430.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 7
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 10 of 56

Debtor 1 CHERLYNN YOUNG Case number {if known)

 

EE Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

[1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

[I Yes

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those "Incurred by an individual primarily for a personal,

family, or household purpose.“ 11 U.S.C, § 104(8). Fill out fines 8-Sg for statistical purposes. 28 U.S.C. § 159.
Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly Income from
Official Form 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

$1,773.47

 

 

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
Qa. Domestic support obligations. (Copy line 6a.) $0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $0.00
$c. Claims for death or personal injury while you were Intoxicated. (Copy line 6c.) $0.00
9d. Student loans. (Copy line 6f.) $0.00
Qe. Obligations arising out of a separation agreement or divorce that you did not report as $0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $0.00
9g. Total, Add lines 9a through 9f. $0.00
Official Form 106S5um Summary of Your Assets and Liabilities and Certain Statistical Information

page 2
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 11 of 56

    

Fill in this information to identify your case and this filing:

Debtor 1 CHERLYNN YOUNG

First Name Middle Name Last Name

      
    
 
      

 

   

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

      
   
   

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

 

Case number
(if known)

 

1 Check if this is an
amended filing

 

Official Form 106A/B

 

Schedule A/B: Property 1215

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think i€ fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. lf more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known}, Answer every question.

ue Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

4. Do you own or have any legal or equitable interest in any residence, buliding, land, or similar property?

fH No. Goto Part 2.
OO Yes. Where is the property?

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any
entries for pages you have attached for Part 1. Write that neimber NEC... ecseeereee pavanaeseeenaraneeersenenanes en sease > _______ $0.00

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motoreycies

vw No
oO Yes

4. Watercraft, alrcraft, motor homes, ATVs and cther recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

vi No
f] Yes

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any
entries for pages you have attached for Part 2. Write that mumber Were...sssececsrscresceeen > $0.00

 

 

 

 

 

Describe Your Persona! and Household Items

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

[ No
[v7] Yes. Describe... 4 COFFEE TABLE, 2 END TABLES, 4 DINIGN TABLE AND CHAIRS, 1 BED, 1 $100.00
DRESSER, 2 NIGHT STANDS,

Official Form 106A/B Schedule A/B: Property page 1
Debtor 4 CHERLYNN YOUNG Case number (if known}

10.

41.

12.

43.

14.

15.

Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 12 of 56

 

 

Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners,
music collections; electronic devices including cell phones, cameras, media players, games

Cl No
[I Yes. Describe..... 3 TV'S, 1 DVD PLAYER, 1 BLU RAY, 1 TABLET, 2 PRINTERS, 1 RADIO, 14 $80.00
CAMERA, 6 MUSIC COLLECTIOMS, 1 CELL PHONE, 1 GAMING SYSTEM

Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

[] No
fa Yes. Describe..... 3 PAINTINGS _—__ $5.00

Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
canoes and kayaks; carpentry tools; musical instruments

[] No
fv] Yes. Deserlbe..... 1 POOL TABLE $30.00
Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
v1 No
Oy Yes. Describe.....
Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
oO No
[a Yes. Describe... EVERYDAY CLOTHES AND SHOES $50.00
Jewelry
Examples: Everyday jewalry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
Tj No
FI Yes. Describe... COSTUME JEWLERY _—__-$4.00

Non-farm animals
Examples: Dogs, cats, birds, horses

[7 No

[} Yes. Describe.....

Any other personal and household items you did not already list, including any health aids you
dic not list
M1 Ne
CO Yes. Give specific
information...

 

Add the dollar vatue of all of your entries from Part 3, including any entries for pages you have
attached for Part 3. Write the number here.. sessee « . suevaresennseveneases >] $269.00

 

 

 

 

PERE Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

16.

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
petition

fw Ne

TO] YES sesesesssesssnseessaretersisssssnnsncnnnnncennesrentianennesstsessenensnneggnaasouanananacentsentanasesseneenseeenseseegerg CASI eee etceeeee serene

Official Form 706A/B Schedule A/B: Property page 2
Debtor 1 CHERLYNN YOUNG Case number (if known)

17.

18.

19.

20,

21,

22.

23.

24,

25.

26.

Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 13 of 56

 

Deposits of money

Examples: Checking, savings, or other financial accounts, certificates of deposit; shares in credit unions,
brokerage houses, and other similar institutions. If you have multiple accounts with the same
institution, list each.

oO No
PE] VES. eee institution name:
17.1. Checking account: Checking account- HUNTINGTON BANK $104.90

 

Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

fi No

oO VOS.icccccceerssseeeeees Institution or issuer name:

Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
an interest in an LLC, partnership, and joint venture

wv No
Yes. Give specific
information about
MEM... = Name of entity: % of ownership:

Government and corporate bonds and other negotiable and non-negotiable Instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money arders.
Non-negotiable instruments are those you cannot transfer fo someone by signing or delivering them.

iv] No
Yes. Give specific
information about
TROT... eee sec eee serene issuer name:

Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(K}, 403(b), thrift savings accounts, or other pension or
profit-sharing plans

fy No
OO Yes. List each
account separately. Type of account: Institution name:

Security deposits and prepayments

Your share of ail unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

fF No

Ly YOS noe reecsepesesnteeseneteen Institution name or individual:

Annuities (A contract for a specific periodic payment of money to you, either for life or fora number of years)
[I No

TO] YOS.ecsssesseteseesnenersa rene Issuer name and description:

Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1}, 529A(b), and 529(b)}(1).

[i Ne

Tl] VOS. nesses teres resneetees Institution name and description. Separately file the records of any interests. 11 U.S.C. § §21{c)

Trusts, equitable or future interests in property {other than anything listed in fine 1}, and rights or
powers exercisable for your benefit
ij No

Yes. Give specific

information about them

Patents, copyrights, trademarks, trade secrets, and other Intellectual property;
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
M No
Cl Yes. Give specific
information about them

 

Official Form 106A/8 Schedule A/B: Property page 3
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 14 of 56

Debtor 1 CHERLYNN YOUNG Case number (if known}

 

 

27, Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

wy No
Cl Yes. Give specific
information about them

 

Money or property owed to you? Current value of the

portion you own?
Bo not deduct secured
claims or exemptions.

28. Tax refunds owed to you

29.

30.

31.

32.

33.

34,

MW No
CO Yes. Give specific information Federal:
about them, including whether
you already filed the returns State;

and the tax Oars. Locat

 

Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settiement, property seittement

M1 No

[ Yes. Give specific information Alimony:

 

Maintenance:

Support:

—_—— ——————

Divorce settlement:

——_—y

Property settlement:

Other amounts Someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
compensation, Social Security benefits; unpaid loans you made to someone else

i No

Eo Yes, Give specific information

interests in Insurance policies
Examples: Health, disability, or life insurance, health savings account (HSA); credit, homeowner's, or renter's insurance

al No
Yes. Name the insurance
company of each policy
and listits value... Company name: Beneficiary: Surrender or refund value:

Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
entitled to receive property because someone has died

wy Ne

[] Yes. Give specific information

Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or tights to sue

If No

Oo Yes. Describe each ciaim........

Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
rights to set off claims

iv No

oO Yes. Describe each claim........

Official Form 1064/B Schedule A/B: Property page 4
Debtor 1 CHERLYNN YOUNG Case number (if known}

Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 15 of 56

 

 

35. Any financial assets you did not already list

36.

{No

[i Yes. Give specific information

 

 

Add the dollar value of all of your entries from Part 4, including any entries for pages you have
attached for Part 4. Write that number here. seen peste ven > $104.90

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.

38.

39.

40.

4.

42,

43.

44.

45.

Do you own or have any legal or equitable interest in any business-related property?

yj No. Go to Part 6.
oO Yes. Go to line 38.

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
Accounts receivable or commissions you already earned

fy Ne
| Yes. Describe..

Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, coplers, fax machines, rugs, telephones,
desks, chairs, electronic devices

fv] No

| Yes. Describe..

Machinery, fixtures, equipment, supplies you use In business, and tools of your trade

[y] No
| Yes. Describe..

Inventory

Vv No
oO Yes. Describe..

interests in partnerships or joint ventures

i No
[1] Yes. Describe... Name of entity: % of ownership:
Customer lists, mailing jists, or other compilations

fw No

CO Yes. Do your lists include personally identifiable information (as defined In 14. U.S.C. § 101(44A))7

oO No
7 Yes. Describe...

Any business-related property you did not already list

fy No

[] Yes. Give specific information.

 

Add the dollar value of all of your entries from Part 5, Including any entries for pages you have
attached for Part §. Write that number here.. us " >] $0.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 5
Debtor 4 CHERLYNN YOUNG Case number {if known}

47.

48.

49.

50.

51.

52.

53.

Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 16 of 56

 

 

escribe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

D
Parte: own or have an interest in farmland, list itin Part 1.

46. Do you own or have any legai or equitable Interest in any farm- or commercial! fishing-related property?

ivi No. Go to Part 7.
TL Yes. Goto fine 47.

Farm animais
Examples: Livestock, poultry, farm-raised fish

Mv No
oO Yes....

Crops--either growing or harvested

fr No
OO ves. Give specific
informaiion..........0

Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
Mw No

oO Yes...

Farm and fishing supplies, chemicals, and feed

fy] No

Oo Yes...

Any farm- and commercial fishing-related property you did not already list
| No

OO Yes. Give specific
information.......ee-

Add the doilar value of all of your entries from Part 6, including any entries for pages you have

 

 

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

 

 

 

 

 

[7] No

 

attached for Part 6. Write that NUMBAE Here.suscsesearenrvstnnssatinmeentnnnsneranisnnensnennnvensernncntenares > $0.00
| Part 7: beerule All Property You Own or Have an Interest in That You Did Not List Above

Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership

CI Yes. Give specific information.

Add the dollar vatue of all of your entries from Part 7. Write that number here > $0.00

54,

 

 

 

Official Form 108A/B Schedule A/B: Property

 

page 6
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19

Debtor 1 CHERLYNN YOUNG

 

List the Totals of Each Part of this Form

55.

56.

57.

58.

59.

60.

61.

62,

63.

Official Form 706A/B

Part 1: Total real estate, JG 2.2... ecessseseseeresenseerererrsansnsnnenneees tessenanniets

EOD 06/12/19 12:39:46 Pg 17 of 56

Case number (if known}

 

 

Part 2: Total vehicles, line 5

Part 3: Total personal and household items, line 15
Part 4: Total financial assets, line 36

Part 5: Total business-related property, line 45

Part 6: Total farm- and fishing-related property, line 52

Part 7: Total other property not listed, fine 54 +

> $0.00
$0.00

$269.00

$104.90
$0.00
$0.00

$0.00

 

Total personal property. Add lines 56 through BT eeeeeeteneeee

 

Copy personal
$373.90 property total > + $373.90

 

 

Total of all property on Schedule AJB. Add Tine 55 + Fine G2... .sccse ess etsseensnserestsneccenneecennecsrnenrerriceneeaneeteteiet

 

$373.90

 

 

 

Schedule A/B: Property page 7
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 18 of 56

Fill in this information to identify your case:

 

 

 

 

 

 

Debtor 4 CHERLYNN YOUNG
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) Fist Name Middie Name Last Name
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA C1 Check if this is an
Case number amended filing
(if known}
Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsibie for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the proparty that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies of Part 2: Addifional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 180% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.

BER identity the Property You Claim as Exempt

4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Mj You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)}
C1 You ate claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim
own

Copy the value from Check only one box for

 

 

 

Schedule A/B each exemption
Brief description: $100.00 wv $100.00 Ind. Code § 34-55-10-2{c)(2}
4 COFFEE TABLE, 2 END TABLES, 1 DINIGN (] 100% of fair market
TABLE AND GHAIRS, 1 BED, 1 DRESSER, 2 value, up to any
NIGHT STANDS, applicable statutory
Line from Schedule A/B: 6 limit
Brief description: $80.00 | $80.00 Ind. Code § 34-55-10-2(c)(2)
3 TV'S, 1 DVD PLAYER, 1 BLU RAY, 1 [100% of fair market
TABLET, 2 PRINTERS, 1 RADIO, 1 CAMERA, value, up to any
6 MUSIC COLLECTIOMS, 1 CELL PHONE, 4 applicable statutory
GAMING SYSTEM limit

Line from Schedule A/B: 7

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

{No

1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Oo No
Oo Yes

Official Form 706C Schedule C: The Property You Claim as Exempt page 1
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 19 of 56

Debtor 7 CHERLYNN YOUNG

 

PEE Aaditional Page

Brief description of the property and line on

Schedule A/B that lists this property

Brief description:
3 PAINTINGS

Line from Sehedule A/B: 8

Current value of | Amount of the
the portion you exemption you claim
own

Copy the value fram Check onfy one box for
Schedule A/B each exemption

$5.00 iv] $5.00
LT] 100% of fair market
value, up to any
applicable statutory

Case number (if known)

 

Specific laws that allow exemption

ind. Code § 34-55-10-2(c)(2)

 

 

 

 

 

 

 

 

limit
Brief description: $30.00 i] $30.00 Ind. Code § 34-55-10-2(c)(2)
4 POOL TABLE [] 100% of fair market
Line from Schedule A/B: 9 value, up to any
—_——_ applicable statutory
limit
Brief description: $50.00 iv] $50.00 Ind. Code § 34-55-10-2(c)(2)
EVERYDAY CLOTHES AND SHOES [I] 100% of fair market
Line from Sehedule A/B: 11 value, up to any
—— applicable statutory
limit
Brief description: $4.00 v1 $4.00 Ind. Code § 34-55-10-2(c)(2)
COSTUME JEWLERY [] 100% of fair market
Line from Schedule AB: 12 value, up to any
—_— applicable statutory
limit
Brief description: $104.90 wy $104.90 Ind. Code § 34-55-10-2{c){3}
Checking account- HUNTINGTON BANK [] 100% of fair market

Line from Schedule A/B: 17.1

value, up to any
applicable statutory
limit

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 2
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 20 of 56

Fill in this information to identify your case:

Debtor 1 CHERLYNN YOUNG

First Name Middle Name Last Name

Debtor 2
(Spouse, If filing) Fst Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF iNDIANA

Case number
(if known}

 

Ci Check if this is an
amended filing

 

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property 12/5

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for suppiying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).

4. Doany creditors have claims secured by your property?

Ne. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
I Yes. Fill in ail of the information below.

-Part-+:— [ime All Secured Claims

2. Listall secured claims. If a creditor has more than one secured
claim, list the creditor separately for each claim. if more than one
creditor has a particular claim, list the other creditors in Part 2. AS
much as possible, list the claims in alphabetical order according to the
creditor's name.

 

 

 

Describe the property that
secures the claim: $847.00 $0.00 $847.00
EAGLE FINANCE
Gredicrs name FURNITURE RENTAL
9747 E WASHINGTON ST

 

Number Street

 

As of the date you file, the claim is: Check all that apply.
Cj Contingent

 

 

iINDPLS IN 46227 {C] Untiquidated
oly State ZIP Code FH] Disputed
Who owes the debt? Check one. Nature offien. Gheck all that apply.

Debtor 1 only

[] Debtor 2 only

oO Debtor 1 and Debtor 2 only

Lf Atleast one of the debtors and another

(An agreement you made (such as mortgage or secured car loan}
[7] Statutory lien (such as tax lien, mechanic's lien)

Judgment lien from a lawsuit
f] Other (including a right to offset)

LD Check if this ciaim relates FURNITURE
to a community debt
Date debt was incurred 2017 Last4 digits ofaccount number 8 58 3. 4

 

Add the dollar value of your entries In Column A on this page. Write
that number here: $847.00

 

 

If this Is the last page of your form, add the dollar vaiue totals from
ail pages. Write that number here: | $847.00

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 21 of 56

Debtor? CHERLYNN YOUNG Case number (if known)

 

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1, For
example, if a collection agency is trying to callect from you for a debt you owe to someone else, list the creditor in Part 1, and
then fist the collection agency here. Similarly, If you have more than one creditor for any of the debts that you listed in Part 4,
list the additional creditors here. if you do not have additional persons te be notified for any debts in Part 1, do not fill out or
submit this page.

SIMMS FURNITURE On which line in Part 1 did you enter the creditor? 2.1

Name
3020 N POST RD Last 4 digits ofaccountnumber _8 5 3 14.
Number Street

 

 

INDPLS IN 46226
City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property . page 2
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19

EOD 06/12/19 12:39:46 Pg 22 of 56

Fill in this information to identify your case:

Debtor 1 CHERLYNN

First Name

Debtor 2

Middle Name

YOUNG

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptey Court for the: SOUTHERN DISTRICT OF INDIANA

Case number

 

{if known}

 

CJ Check if this is an
amended filing

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY clalms and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts

on Schedule A/B: Property (Official Form 106A/B) and on Schedule G; Executory Contracts and Unexpired Leases (Official Form 106G),
Do not include any creditors with partially secured claims that are listed in Schedule D: Credifors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill if out, number the entries in the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (if known).

part1: [eee All of Your PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims against you?

vw No. Go to Part 2.
oO Yes.

2. List alt of your priority unsecured claims. Ifa creditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim listed, identify what type of claim itis. if a claim has both priority and nonpriority amounts, list that claim here and
show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular

claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.

 

2.1

 

 

 

 

Priority Creditor's Name

 

Number Sfreet

 

 

 

City State ZIP Code
Who incurred the debt? Check one.
[] Debtor 1 only
Debtor 2 only
[J Debtor 1 and Debtor 2 only
LJ Atleast one of the debtors and another
CO Check if this claim is for a community debt
is the claim subject to offset?
No
A Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 
 

 

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.
Contingent

cr Untiquidated

oO Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government
T] Claims for death or personal injury while you were
intoxicated
[] Other. Specify

page 1
Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46

Debtor 4 CHERLYNN YOUNG

Pg 23 of 56

Case number {if known)

 

List All of Your NONPRIORITY Unsecured Claims

3. Doany creditors have nonpriority unsecured claims against you?

LJ No. You have nothing to report in this part. Submit this form to the court with your other schedules.

fv] Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each cialm.
if a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
type of claim itis. Do not list claims already included In Part 1, If more than one creditor holds a particular claim, list the other creditors in
Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

 

 

44

Aarons Furniture
Nonpriority Creditors Name
po box 100039
Number Street

 

 

 

 

Kennesaw GA 30156
Gily State ZIP Code

Who incurred the debt? Check one.
4] Debtor 4 only
Debtor 2 only
Debtor 4 and Debtor 2 only
oO At least one of the debtors and another
[0 Check if this claim is for a community debt

Is the claim subject to offset?

[No
i] Yes

42
ACE CASH EXPRESS

 

 

 

 

 

Nonpriority Creditors Name
8975 E WASHINGTON ST

 

Number Street

 

 

INDPLS iN 46219
City State ZIP Gode

Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 oniy

(J Atleast one of the debtors and another

DD Check if this claim is for a community debt
Is the claim subject to offset?

[7 Ne
Cl Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

$490.45

Last4 digits ofaccountnumber 3 4 0 3°
When was the debtincurred? 08-20-2018

As of the date you file, the claim is: Check all that apply.
C1 Contingent

Oo Uniiquidated

[ Disputed

Type of NONPRIORITY unsecured claim:
[y Student toans
(1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
iv] Other. Specify
FURNITURE LEASE

$400.50
Last 4 digits ofaccountnumber 8 3 5 1
When was the debtincurred? 12-8-2047
As of the date you file, the claim is: Check all that apply.
1] Contingent
EJ Untiquidated
L] Disputed

Type of NONPRIORITY unsecured claim:
Student loans --_..
Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
{7 Other. Specify
PAY BAY LOAN

page 2
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 24 of 56

Debtor 4 CHERLYNN YOUNG

Case number (if known)

 

 

Your NONPRIORITY Unsecured Ciaims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
43
ACIMA CREDIT

Nonpriority Creditor's Name
9815 S MONROE ST

Number Street

FLOOR 4

 

 

 

 

 

SANDY UT 84070
Gity State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only
Debtor 4 and Debtor 2 only

C] At least one of the debtors and another

LD Check if this claim is for a community debt
Is the claim subject to offset?

Mw No

OO Yes

44

ALLERGY PARTNERS
Nonpriority Creditors Name

3266 N MERIDIAN STREET
Number Street
INDIANAPOLIS, IN 6208

 

 

 

 

 

 

City State ZIP Code
Who incurred the debt? Check one.
Debtor 4 only
Debtor 2 only

Debtor 1 and Debtor 2 only
oO At least one of the debtors and another
CO Check if this claim is for a community debt
Is the claim subject to offset?
fw No
Oo Yes

45
CITIZENS ENERGY

Nonpriority Creditors Name
2020 N MERIDIAN ST
Number Street

 

 

 

 

 

 

iNDPLS IN 46202
City State ZIP Code

Who incurred the debt? Check one.
1 Debtor 7 only

Debtor 2 only

Debtor 1 and Debtor 2 only
oO At least one of the debtors and another

(] Check if this claim is for a community debt
Is the claim subject to offset?

MH No
oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

$1,442.00

Last4 digits ofaccountnumber
When was the debtincurred? 12/05/2016

As of the date you file, the claim is: Check all that apply.
[J Contingent

Oo Uniliquidated

oO Disputed

Type of NONPRIORITY unsecured ciaim:

[J Student loans

[] Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and ather similar debts
Other. Specify
LEASE

$164.09
Last4 digits ofaccountnumber 2 9 3 8

When was the debt incurred? 06/06/2017 _

As of the date you file, the claim is: Check ail that apply.

CL] Contingent
ol Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
Student loans

o Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

[] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
MEDICAL

$165.66
Last 4 digits ofaccountnumber 8 3 5 1°

When was the debt incurred? 2074

As of the date you file, the claim is: Check all that apply.
LJ Contingent

TG Unliquidated

Ci Disputed

Type of NONPRIORITY unsecured claim:
Student loans

LG Obligations arising out of a separation agreement or divorce
thai you did not report as priority claims

["] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
UTILITY

page 3
Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46

Debtor 4 CHERLYNN YOUNG

Case number (if known)

 

Your NONPRIORITY Unsecured Ciaims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
46

DATA MANAGEMENT PARTNERS
Nonpriority Creditors Name

 

 

 

 

 

 

 

 

6462 SHERADIN DRIVE

Number Street

SUITE 100

WILLIAMSVILLE NY 32060
City State ZIP Code

Who Incurred the debt? Check one.
Debtor 1 only
Debtor 2 only

[] Bebtor 1 and Debtor 2 only

[] Atleast one of the debters and another

(] Check if this claim is for a community debt
Is the claim subject to offset?

7] No
Oo Yes

47

DISCOUNT MATTRESS &MORE
Nonpriozity Creditors Name

625 MICHIGAN RD

Number Street

 

 

 

 

 

 

INDPLS iN 46268
City State ZIP Code

Who incurred the debt? Check one.
[7] Debtor t only
Debtor 2 only
[ Debtor 4 and Debtor 2 only
Cat jeast one of the debtors and another

( Check if this claim is for a community debt
is the claim subject to offset?

Vv No
CJ Yes

4.8
ESKENAZI HEALTH

 

 

 

 

 

Nonpriority Creditors Name

PO BOX 562250
Number Street

 

 

INDIANAPOLIS IN 46250
Cy State ZIP Code

Who incurred the debt? Check one.
[¥] Debtor 4 oniy
Debtor 2 only
Debtor 1 and Debtor 2 only
C] Atleast one of the debtors and another

LD Check if this claim is for a community debt
Is the claim subject to offset?

vw No
Cj Yes

Official Form 106E/F

Last4 digits ofaccountnumber
When was the debtincurred? 2016

As of the date you file, the claim is: Check all that apply.

[C1 Contingent
Ci Unliquidated

CO Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as pricrity claims

Debts to pension or profit-sharing plans, and other similar debts

fF] Other. Specify
CoNSUMER DEBT

Last 4 digits ofaccountnumber 8 3 5 7
When was the debtincurred? 20717

As of the date you file, the claim is: Check ali that apply.
CI Contingent

(J Unliquidated

TZ Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divores
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

fy] Other. Specify
FURNITURE RENTAL

Last4 digits ofaccountnumber 0 8 6 O-
When was the debtincurred? 04/02/2018

As of the date you file, the claim is: Check all that apply.

[] Contingent
[J Untiquidated

(i Disputed

Type of NONPRIORITY unsecured claim:

[] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

fy] Other. Specify
MEDICAL

Schedule E/F: Creditors Who Have Unsecured Claims

Pg 25 of 56

 

$1,422.21

$1,298.62

$2,368.37

page 4
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 26 of 56

Debtor 1 CHERLYNN YOUNG

Case number (if known)

 

Bee Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
49
ESKENAZI HEALTH

Nonpriority Cred#or's Name
PO BOX 502250

Number Street

 

 

 

 

 

 

 

INDIANAPOLIS iN 46250
City State ZIP Code
Who incurred the debt? Check one.

Debtor 4 only
Debtor 2 only
Debtor 1 and Debtor 2 only
td At least one of the debtors and another

(CO Check if this claim is for a community debt
Is the claim subject to offset?

v1 No
ol Yes

4.10
ESKENAZi HEALTH

Nonpriorily Creditors Name
PO BOX 502250

Number Street

 

 

 

 

 

 

INDIANAPOLIS IN 46250
City State ZIP Gode

Who incurred the debt? Check one.
fv] Debtor 1 oniy
Debtor 2 only
Cl Debtor + and Debtor 2 oniy
Oo At teast one of the debtors and another

[i Check if this claim is for a community debt
is the claim subject to offset?

vi No
oO Yes

4,11
JONATHAN KELLER DENTISTRY

Nenprority Greditor's Name
2236 N MITTHOEFFER RD

Number Street

 

 

 

 

 

 

INDIANAPOLIS IN 46229
City State ZIP Code
Who incurred the debt? Check one.
1 Debtor 1 only
oO Debtor 2 only

Debtor 1 and Debtor 2 only
oO At least one of the debtors and another

Ci Check if this claim is for a community debt
is the claim subject to offset?

fy] No
Go Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

$2.00

Last 4 digits ofaccountnumber 1 7) 9 0
When was the debt incurred? 09/02/2017

As of the date you file, the claim is: Check all that apply.

DO Contingent
Ol Unliquidated
oO Disputed

 

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
MEDICAL

$47.20
Last 4 digits ofaccountnumber 0 8 O 6.
When was the debtincurred? 04/02/2018
As of the date you file, the claim is: Check all that apply.

[1 Contingent
Oo Unliquidated
oO Disputed

 

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
MEDICAL

$297.00
Last 4 digits of account number

When was the debt incurred?

Oo 0 3) 6
11/25/2018
As of the date you file, the claim is: Check all that apply.

[] Contingent
O Uniiquidated

| Disputed

 

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
DENTIST

page 5
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 27 of 56

Debtor 4 CHERLYNN YOUNG Case number (if known)

 

Ee Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

 

 

 

 

 

4.12 $1,075.00
LVNV FUNDING Last 4 digits of accountnumber 6 _ 3 3 2
Nonpriority Crediter's Name :
PO BOX 1269 When was the debtincurred? 04/30/2015
Number Street As of the date you file, the claim is: Check alt that apply.
LJ Contingent
CO Uniiquidated
o Disputed
GREENVILLE sc 29602
Cily State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.

fy] Debtor 1 only Student loans

Obligations arising out of a separation agreement or divorce

 

 

 

 

 

 

 

 

 

 

Debtor 2 only . ae :
O Debtor 4 and Debtor 2 only eb to pension or " attecharing plane, and other similar debts
DZ Atleast one of the debtors and another Hf Other. Specify
[1] Check if this claim is fora community debt Collecting for -WEBBANK FINGERHUT
is the claim subject to offset?
jv] No
E] Yes
4.43 $1,911.47
MERCHANT PREFERRED LEASING Last4 digits ofaccountnumber 14 9 41 4.
5500 INTERSTATE NORTH PARKWAY When was the debtincurred? — 2045
Number Street As of the date you file, the claim is: Check all that apply.
SUITE 350 C1 Contingent
Go Unliquidated
Oo Disputed
ATLANTA GA _30328
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
Mw Debtor 1 only
Debtor 2 only
LD Debtor 1 and Debtor 2 only
Dat least one of the debtors and another

[ij Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts fo pension or profit-sharing plans, and other similar debis
iv] Other. Specify

 

 

 

 

 

 

 

 

 

LO Check if this claim is for a community debt CoNSUMER DEBT
Is the claim subject to offset?
1 No
OO ‘Yes
4.14 $542.43
MRS Last 4 digits ofaccountnumber 2 8 Y C_
Nonpriority Creditors Name : 2
4930 OLNEY AVE When was the debtincurred? 42/07/2016
Number Street As of the date you file, the claim is: Check all that apply.
[] Contingent
Uniiquidated
oO Disputed
CHERRY HILL NJ 08003
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who Incurred the debt? Check one.
Debtor 1 only
LL] Debtor 2 only

Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debtor 1 and Debtor 2 only [[] Debts to pension or profit-sharing plans, and other similar debts
LU Atleast one of the debtors and another Other. Specify
[[] Check if this claim Is for a community debt Collecting for -TEMPOE LLC
ts the claim subject to offset?
fy Ne
Yes

Official Form 186E/F Schedule E/F: Creditors Who Have Unsecured Claims page 6
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 28 of 56

Debtor+ CHERLYNN YOUNG

Case number (if known)

 

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.46
PROGRESSIVE INS

Nonpriotity Credifor's Name

256 W DATARD

Number Street

 

 

 

 

 

 

DRAPER UT _ 84020

 

Cy Siate ZIP Code
Who incurred the debt? Check one.
{¥] Debtor 1 only
Debtor 2 only
Debtor 4 and Debtor 2 only
| At least one of the debtors and another

CO Check if this claim is for a community debt

Is the claim subject to offset?
M1 Ne

oO Yes

4.16

PROGRESSIVE LEASING
Nonpriority Creditor’s Name
256 W DATADR

 

 

 

 

 

Number Street

 

 

DRAPER UT 84020

 

City State ZIP Gade
Who incurred the debt? Check one.
Debtor 1 oniy
Debtor 2 only
7] Debtor 1 and Debtor 2 only
oO At least one of the debtors and another

LO Check if this claim fs for a community debt
Is the claim subject to offset?

vi No
oO Yes

4.17
SNAP FINANCE

Nonpriority Creditors Name
PO BOX 26561

Number Street

 

 

 

 

 

 

 

SALT LAKE CITY UT 84126
Cily State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
[} Atleast one of the debtors and another
( Check if this claim is for a community debt
ts the claim subject to offset?
Mw No
Ol Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

$1,489.00

Last 4 digits ofaccountnumber 8 3 5 1°
When was the debtincurred? 2018

As of the date you file, the claim is: Check all that apply.

L] Contingent
oO Uniiquidated
[] Disputed

Type of NONPRIORITY unsecured ciaim:

[] Student loans

[J Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

LD Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
RENTAL AGREEMENT

$345.45
Last4 digits ofaccountnumber $8 7 71° 9
When was the debtincurred? 2018

As of the date you file, the claim is: Check all thal apply.

1 Contingent
oO Unliquidated

C] Disputed

 

Type of NONPRIORITY unsecured claim:
Student loans

Lj Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
CoNSUMER DEBT

$841.26
Last 4 digits of account number

When was the debt incurred?

2247
2019

As of the date you file, the clalm is: Check ail that apply.

LI Contingent
ci Unliquidated

[J Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Go Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fF] Other. Specify
CoNSUMER DEBT

page 7
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 29 of 56

Debteort CHERLYNN YOUNG

Case number (if known}

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4,18
U OWN

 

 

 

 

 

Nonpriority Cred#ors Name
PO BOX 18022

 

Number Street

 

 

TAMPA FL (33679

 

ity State ZIP Code
Who incurred the debt? Check one.
fi] Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another

CO Check if this claim is for a community debt
is the claim subject to offset?

4 No
Cl Yes

4.19

WAYPOINT RESOURCE GROUP
Nonpilorty Creditars Name
301 SUNDANCE PARKWAY

 

 

 

 

 

Number Street

 

 

ROUND ROCK TX__78681

 

Clty State ZIP Code
Who incurred the debt? Check one.
fy] Debtor 1 only
Debtor 2 only
LL] Debtor 1 and Debtor 2 only
(7 At least one of the debtors and another

LD Check if this claim is for a community debt
ls the claim subject to offset?

fy] No
Oo Yes

4.20
WHY NOT LEASE IT

 

 

 

 

 

Nonpriority Creditor's Name

1750 ELM ST
Number Street

SUITE 1206

 

 

OXFORD Mil 38865

 

chy State ZIP Code
Who incurred the debt? Check one.
jy] Pebtor 7 only
Debtor 2 only
Debtor 1 and Debtor 2 only
LD Atleast one of the debtors and another

[J Check if this claim is for a community debt
Is the claim subject to offset?

w No
Ol Yes

Official Form 106E/F

$1,525.16

Last 4 digits ofaccountnumber 1 3 7 5.
When was the debt incurred? 2049

As of the date you file, the claim is: Check ail that apply.
CI Contingent

[3 Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
[] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
f7] Other. Specify
CoNSUMER DEBT

$85.00

Last4 digits ofaccountnumber ass FO
When was the debt Incurred? 12/42/2018

As of the date you file, the claim is: Check all that apply.
CJ Contingent

Cf Untiquidated

[Cj Disputed

Type of NONPRIORITY unsecured claim:
{] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debis
[4] Other. Specify
Collecting for -CHARTER BRIGHT HOUSE

$542.43

Last 4 digits ofaccountnumber |
When was the debtincurred? 2045

As of the date you file, the claim is: Check all that apply.

L] Contingent
[ Uniiquidated

[] Disputed

Type of NONPRIORITY unsecured claim:
[I] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[4 Debts to pension or profit-sharing plans, and other similar debts
wv Other. Specify
LEASE

Schedule E/F: Creditors Who Have Unsecured Claims page 8

 

 
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 30 of 56

Debtor1 CHERLYNN YOUNG

 

Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

6. Totaf the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

Total claims 6a.

from Part 1

Sb.

6c.

6d.

6e.

Total claims 6f,
from Part 2

6g.

6h.

Gi.

Gi.

Official Form 1O6E/F

Domestic support obiigations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add ail other priority unsecured claims. Write that amount here.

Total. Add jines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

Other. Add all other nonpriority unsecured claims. Write that amount here.

Total. Add fines 6f through Gi.

6a.

6b,

6c.

6d.

6d.

Gf,

6g.

Gh.

Gi.

gj.

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$0.00
$0.00
$0.00

$0.00

 

 

$0.00

 

 

Total claim

$0.00

$0.00

$0.00

$16,454.64

 

 

$16,454.64

 

 

 

page 9
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 31 of 56

Fill In this information to identify your case:

Debtor 1 GHERLYNN YOUNG

First Name Middie Name Last Nama

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

eo C1 Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15
Teena eee eal

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct Information. if more space Is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).

4. Do you have any executory contracts or unexpired leases?

[] No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/8).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
executory contracts and unexpired leases.

 

Person or company with whom you have the contract or lease State what the contract or jease is for
2.1. WARREN HARBOR RESIDENTAL LEASE

Name ED

9300 E 21ST STREET Contract to be ASSUM

 

Number Street

 

INDIANAPOLIS IN 46219
Chy State ZIP Cade

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page t
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 32 of 56

Fill in this information to identify your case:

Debtor 1 CHERLYNN YOUNG
First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) Fast Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

 

eon [] Check if this is an
amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 12415

 

Codebtors are people or entities who are also ilable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

1. Boyou have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

fv] No
tO Yes

2, Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Ge to line 3.
(Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

Tr] No

oi Yes

3. In Column 4, list all of your codebtors. Do not include your spouse as a cadebtor if your spouse is filing with you. List the

person shown in line 2 again as a cadebtor only if that person is a guarantor or cosigner. Make sure you have listed the
creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F}, or Schedule G (Official Form 196G}. Use
Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Cojumn 2: The creditor to whom you owe the debt

Check all schedules that apply:

Official Form 108H Schedule H: Your Codebtors page 1
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 33 of 56

Fill in this information to identify your case:

Debtor 1 GHERLYNN YOUNG
First Name Middle Name Last Name Check if this is:

 

Debtor 2 ‘li
(Spouse, if filing) First Name Middle Name Last Name [] An amended filing

 

 

 

 

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA [1 Asupplement showing postpetition
chapter 13 income as of the following date:
Case number
Gf known) MM /DD/YYYY
Official Form 1061
Schedule |: Your Income 425

Be as complete and accurate as possible. If tvo married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known}. Answer every question.

Describe Employment

 

1. Fillin your employment

 

 

 

 

information. Debtor 4 Debtor 2 or non-filing spouse
If you have more than one
job, attach a separate page 9 Employment status 7] Employed L] Employed
with information about [1] Not employed LI Not employed
additional employers.
pioy Occupation MONITOR
Include part-time, seasonal,
or self-employed work. Employer's name 975 POST ROAD
Occupation may include Employer's address
student or homemaker, if it Number Street Number Street

appiles.

 

 

INDIANAPOLIS IN 46229
City State Zip Code City State Zip Code

How jong employed there?  09-08-2016-CURRENT

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. if you have nething to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. if
you need mere space, attach a separate sheel to this form.

 

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all 2. $1,427.03
payroll deductions). If not paid monthiy, calculate what the monthly wage
would be.
3. Estimate and fist monthly overtime pay. 3. + $0.00
4. Calculate gross income. Add line 2 + fine 3. 4. $1,427.03

 

 

 

 

 

 

Official Form 1061 Schedule F: Your Income page 1
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19

EOD 06/12/19 12:39:46 Pg 34 of 56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debiort CHERLYNN YOUNG Case number (if known)
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here vas ee wane . > 4. $1,427.03
5, List ail payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a, $227.26
5b. Mandatory contributions for retirement plans 5b. $0.00
5c, Voluntary contributions for retirement plans 5c. $0.00
5d. Required repayments of retirement fund loans 5d. $0.00
Se. Insurance 5e. $0.00
5f. Domestic support obligations 5f. $0.00
Sg. Unton dues 5g. $0.00
5h. Other deductions.
Specify: MISC Bh.+ $25.26
6. Add the payrall deductions. Add lines 5a+5b+5e+5d+S5e+5f+ 6. $252.52
5g + 5h.
Calculate total monthly take-home pay. Subiract line G6 fromiine 4. 7. $1,174.51
List all other income regutarly received:
8a. Net income from rental property and from operating a 8a. $0.00
business, profession, or farm
Attach a statement for each property and business showing
gross receipts, ordinary and necessary business expenses, and
the total monthly net income.
8b. Interest and dividends 8b. $0.00
8c. Family support payments that you, a non-filing spouse, or a &e. $0.00
dependent regularly receive
include alimony, spousal support, child support, maintenance,
divorce settlement, and properly settlement.
8d. Unemployment compensation ad. $0.00
8e. Social Security 8e. $559.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if knawn) or any non-
cash assistance that you receive, such as food stamps
(benefits under the Supplemental Nutrition Assistance Program)
or housing subsidies.
Specify: food stamps Bf, $15.00
8g. Pension or retirement income 8g. $0.00
8h. Other monthly income.
Specify: 8h.4 $0.00
9. Addall other income. Add lines 8a + 8b + 80+ 8d+ 8e+ 6F+8g4+8h. 9. $574.00
40. Calculate monthly income. Add line 7 + line 9. 410. $1,748.51 = $1,748.51
Add the entries in fine 10 for Debtor 1 and Debtor 2 or non-filing spouse.
41. State all other regular contributions to the expenses that you list In Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 14. + $0.00
42. Add the amount in the last column of line 10 to the amount in line 41. The resull is the combined monthly 42. $1,748.51
income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, -
if it applies. Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
Vi No. None.
LJ Yes. Explain:

Official Form 106E

 

 

Schedule |: Your Income

page 2

 

 

 
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 35 of 56

Fill in this information to identify your case:

Check if this is:

 

 

 

 

 

 

 

Debtor 1 CHERLYNN YOUNG OD Anamended filing
First Name Middle Name Last Name oO A supplement showing postpetition
Debtor 2 chapter 43 expenses as of the
(Spouse, if filing) First Name Middle Name Last Name following date.
United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF INDIANA MM/DD/YYYY
Case number
(if known}
Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. !f two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.

BEEHE Describe Your Household

4. Is this ajoint case?

Mj No. Go to fine 2.
LC ‘Yes. Does Debtor 2 live in a separate household?

[j] No
L] Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? MM No

 

 

 

 

 

 

; ie j ' Dependents relationship to Dependent's Does dependent
Do not tist Debtor 4 and O ves. Seondent Debtor 1 or Debtor 2 age live with you?
Debtor 2. {] No
Yes

De nat state the dependents’ O

Ci No
names.

1 Yes

Ci No

Ci Yes

[] No

0 Yes

fT] Ne

OO Yes

3. Do your expenses include PI No

expenses of people other than (J Yes

yourself and your dependents?

BERT Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4, The rental or home ownership expenses for your residence. 4. $645.00

Include first mortgage payments and any rent for the ground or lot.
If not included in line 4:

4a. Real estate faxes 4a,
4b. Property, homeowner's, or renter's insurance 4b.
4c. Home maintenance, repair, and upkeep expenses 4c.
4d. Homeowner's association or condominium dues 4d.

Official Form 106 Schedule J: Your Expenses page 1
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 36 of 56

Debtor 4 CHERLYNN YOUNG Case number (if known)

 

 

Your expenses

 

 

 

 

5. Additional mortgage payments for your residence, such as home equily loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a. $125.00
Gb. Water, sewer, garbage collection 6b. $143.00
6c. Telephone, cell phone, intermet, satellite, and 6c.
cable services
6d, Other. Specify. SECURITY SYSTEM «$29.00
7. Food and housekeeping supplies 7. $100.00
$8. Childcare and children’s education costs 8.
9, Clothing, laundry, and dry cleaning 9. $50.00
10. Personal care products and services 10. $100.60
41. Medical and dental expenses 11.
42. Transportation. include gas, maintenance, bus or train 42. $70.00
fare. Do not include car payments.
43. Entertainment, clubs, recreation, newspapers, 13. $50.00

magazines, and books
14, Charitable contributions and religious donations 14.

15. insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a, Life insurance 15a,
45b. Health insurance 15b.
15¢, Vehicle insurance 15e.
45d. Other insurance. Specify: 15d.

 

46. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16.

47. Installment or lease payments:

 

 

17a. Carpayments for Vehicle 4 17a.
47b. Car payments for Vehicle 2 47b.
17c. Other. Specify: 17e.
17d. Other. Specify: 17d.
48. Your payments of alimony, maintenance, and support that you did not report as 18.

deducted from your pay on tine 5, Schedule |, Your Income (Official Form 1061}.

19. Other payments you make to support others who do not live with you.
Specify: 19.

————
Sa
pp
_—$—— i
cn
—_———
— i

Official Form 106J Schedule J: Your Expenses page 2
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 37 of 56

Debtor #

20.

21.
22.

23.

24,

CHERLYNN YOUNG

 

Other real property expenses not included in lines 4 or & of this form or on
Schedule |: Your Income.

20a.
20b.
20c.
20d.
208.

Mortgages on other property

Real estate taxes

Other. Specify: AARONS FURNITURE

Case number (if known}

 

Calculate your monthly expenses.

22a. Add lines 4 through 21.

22b.

Calculate your monthly net income.

23a.
23b.
23c,

20a.

20b.

Property, homeowner's, or renter's insurance 20c,

Maintenance, repair, and upkeep expenses 20d.

Homeowner's association or condominium dues 20e.
24.

22a.

Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2. 22b.

22c. Add line 22a and 22b. The result is your monthly expenses. 226.

Copy line 12 {your combined monthly income} from Schedule I. 23a.

Copy your monthly expenses from line 22¢ above. 235,
Subtract your monthly expenses from your monthly income. 93

Cc.

The result is your monthly net income.

Bo you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car joan within the year or do you expect your mortgage
payment to increase or decrease because of a modification to the terms of your mortgage?

iv] No.

 

+ $118.00

 

$1,430.00

 

$1,430.00

 

 

 

$1,748.51
- $1,430.00

 

$318.51

 

 

 

 

Cl Yes. Explain here:

None.

 

 

Official Form 106J Schedule J; Your Expenses

page 3

 
Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 38 of 56

Fill in this information to identify your case:

Debtor 1 CHERLYNN YOUNG

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

Gase number
(if known}

 

CD Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15
Seen A

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in cornection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

P| Sign Below

Did you pay or agree to pay someone who [s NOT an attorney to help you fill out bankruptcy forms?

[] No

fy] Yes. Name of person Nicole Burress (MGR} Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are
true and correct,

 

Xx x
CHERLYNN YOUNG, Dgbtor 1 Signature of Debtor 2
Date 06/12/2019 Date
MM /DDIYYYY MM/DDFYYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 4
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19

Fill in this information to identify your case:

Debtor 1 CHERLYNN YOUNG

First Name Middle Name Last Name

Debtor 2

EOD 06/12/19 12:39:46

 

(Spouse, if filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

Case number
(if known}

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy

Pg 39 of 56

LCI Check if this is an
amended filing

04/19

 

Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional paaes, write
your name and case number (if known}. Answer every question.

Give Details About Your Marital Status and Where You Lived Before

4.

Official Form 107

What is your current marital status?
EO Married
f7] Not married

During the jast 3 years, have you lived anywhere other than where you live now?

oO No
fy] Yes. List all of the places you lived in the last 3 years. Do not Include where you live now.
Debtor 1: Dates Debtor 1 Debtor 2:
lived there

oO Same as Debtor 1

Dates Debtor 2
lived there

oO Same as Debtor 1

 

 

 

 

 

10142 MONTERY RD APTA From 2015 From
Number Street Number Street

To 2016 To
INDIANAPOLIS IN 46235
City State ZIP Code City State ZIP Code

Within the last § years, did you ever live with a spouse or legal equivalent in a community property state or territory?
(Community property states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,

Washington, and Wisconsin.)

[yj No

[I Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 1

 
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 40 of 56

Debtor 4 CHERLYNN YOUNG Case number (if known)

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you recelved from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

Cc No
f7] Yes. Fillin the details.

 

 

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions Check all that apply. (before deductions
and exclusions and exclusions
From January 1 of the current year untii [vi Wages, commissions, $5,121.88 1 Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
LJ Operating a business (1 Operating a business
Fer the last calendar year: [7] Wages, commissions, $41,417.78 [iWages, commissions,
5 1teD ber 34 bonuses, tips bonuses, fips
(January 1 to December > 2018 } [] Operating a business Ol Operating a business
For the calendar year before that: fy] Wages, cornmissions, $15,180.00 [] Wages, commissions,
j 4 toD. bert bonuses, tips bonuses, tips
rot, . . . .
(January 1 to Decembe 2017 ) [Operating a business [J Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income {s taxable. Examptes of other income are alimony; child support; Sacial Security,
unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
and gambling and fottery winnings. If you are in a joint case and you have income that you received together, list it only once under
Debtor 4.

List each source and the gross income from each source separately. Do not include income that you fisted in line 4.

OO No
vi Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income

 

 

 

 

 

 

 

 

Describe below. from each source Describe below. from each source
{before deductions (before deductions
and exclusions and exclusions
From January 1 of the current year until FOOD STAMPS $122.00
the date you filed for bankruptcy: SOCIAL SECURITY $2,799.50
For the tast calendar year: FOOD STAMPS $480.00
(January 1 to December 31, 2018 ) SOCIAL SECURITY $6,298.25
yyy
For the calendar year before that: FOOD STAMPS $530.00
(January 4 to December 31, 2017 ) SOCIAL SCURITY $4,818.32
YYYY

 

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 2
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 41 of 56

Debtor? CHERLYNN YOUNG Case number (if known)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

[0 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 14 U.S.C. § 104(8) as
"incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
mM No. Go to line 7.

[] Yes. List betow each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you pald that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
[7] Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptey, did you pay any creditor a total of $600 or more?
(] No. Go to line 7.

[7] Yes. List beiow each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and alimony.
Also, do not include paymants to an attorney for this bankruptcy case.

 

 

 

 

Dates of Total amount Amount you Was this payment for...
payment paid still owe
WARREN HARBOR $1,935.00 EJ Morgage
Creditar's name Car
03/2019-$645 [] tar
3900 E 21ST STREET 04/2019-$645 [ Credit card
05/2019-$645 [ Loan repayment
[J Suppliers or vendors
INDIANAPOLIS IN 46219 [7] Other Residential Lease
City State ZIP Code

 

7. Within 4 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you cperate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
such as child support and alimony.

f7] No

C Yes. List all payrnenis to an insider.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 42 of 56

Debtor1 CHERLYNN YOUNG

Case number (if known}

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that

benefited an insider?

Include payments on debts guaranteed or cosigned by an insider.

ij No

fF] Yes. List all payments that benefited an insider.

| Part a: MIRC Legai Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody

modifications, and contract disputes.

oOo No
[7] Yes. Fill in the details.

Case title Nature of the case
RONALD V YOUNG VS DIVORCE
CHERLYNN YOUNG

Case number 49D06-1603-DN-012

Case title Nature of the case

LVNV FUNDING VS CHERLYNN
YOUNG

Case number 49K03-1606-SC-003'

 

 

 

 

 

 

 

 

Court or agency Status of the case
MARION SUPERIOR COURT .
Court Name Oo Pending
200 E WASHINGTON ST [I On appeal
Number Street

Py] Concluded
INDIANAPOLIS IN 46204
City State ZIP Code
Court or agency Status of the case
LAWRENCE TOWNSHIP SMALL .
CLAIMS COURT ij Pending
Court Name ( On appeat
4455 MCCOY ST
Number Street Cc Concluded
INDIANPOLIS IN 46226
City State ZIP Code

10. Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,

seized, or levied?
Check all that apply and fill in the details below.

Py] No. Go to fine 11.
CO Yes. Fill in the information below.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 43 of 56

Debtor 1 CHERLYNN YOUNG Case number (if known}

 

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
amounts from your accounts or refuse to make a payment because you owed a debt?

fj No

CO Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Py No
ol Yes

ee ist Certain Gifts and Contributions

43. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

fi No
Tj Yes. Fill in the detaits for each gift.

44. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
to any charity?

Fy No

LD Yes. Fill in the details for each gift or contribution.

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
other disaster, or gambling?

fy] No
i] Yes. Fill in the details.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone you consulted about seeking bankruptey or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, of credit counseling agencies for services required for your bankruptcy.

Cl No
Ww Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date payment Amount of
BANKRUPTCY PREPARATION SERVICE! PETITION PREPARATION ONLY ortransferwas = payment
Person Who Was Paid made
7102 PENDELTON PIKE §-4-2019 $150.00
Number Street SEE COMPENSATION FOR CASE REGARDING

ITIMIZED BREAKDOWN
INDPLS IN 46226
City State ZIP Code

bkprep44@gmail.com

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 407 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5
 

Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 44 of 56

Debtor 1 CHERLYNN YOUNG Case number (if known)

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
anyone who promised to help you deal with your creditors or to make payments to your creditors?

Do not include any payrnent or transfer that you listed on line 16.

Mw No
Oo Yes. Fill in the details.

48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
property transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

ij Ne

C1] Yes. Fill in the details.

49. Within 10 years before you filed for bankruptcy, did you transfer any property to a seif-settled trust or similar device of which
you are a beneficiary? (These are often called asset-protection devices.)

fy] No

oO Yes. Fill in the details.

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 4 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
benefit, closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit, shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

fy] No
Cc Yes. Fill in the details.

21. Do you now have, or did you have within 4 year before you filed for bankruptcy, any safe deposit box or other depository
for securities, cash, or other valuables?

[yj No
CL Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M No
C1 Yes. Fill in the details.

Roe Identify Property You Hold or Controi for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

ivi No

LD Yes. Fil in the details.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor 1 CHERLYNN YOUNG Case number (if known}

Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 45 of 56

 

a —

amine Give Details About Environmental Information

For the purpese of Part 10, the following definitions apply:

Environmental faw means any federal, state, or locat statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used fo own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar Item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.

Has any governmental unit notified you that you may be fiable or potentially llable under or in violation of an environmental
law?

7] No
Oo Yes. Fill in the details.

25, Have you notified any governmental unit of any release of hazardous material?

26.

fy No

oO Yes. Fill in the details.

Have you been a party in any Judicial or administrative proceeding under any environmental law? include settlements and
orders.

7] No
LJ Yes. Fill in the details.

-aihe Give Details About Your Business or Connections to Any Business

27.

28,

Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
business?

LJ Asole proprietor or selLempioyed in a trade, profession, or other activity, either fulltime or part-time
DD Amember of a limited liability company (LLC) or iimited fiability partnership (LLP)

Cj Apartner ina partnership

(j An officer, director, or managing executive of a corporation

(LJ An owner of at least 5% of the voting or equity securities of a corporation

fv] No. None of the above applies. Go to Part 12.
CO Yes. Check ail that apply above and fill in the details below for each business.

Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include
all financial institutions, creditors, or other parties.

CI No
LO Yes. Fill in the details below.

Official Form 107 Statement of Financtal Affairs for Individuals Filing for Bankruptcy page 7
Case 19-04288-JMC-7 Doc1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 46 of 56

Debtor 1 CHERLYNN YOUNG Case number (if known)

Part 12: BS

i have read the answers on this Sfatement of Financial Affairs and any attachments, and | declare under penaity of perjury
that answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both, 18 U.S.C, §§ 152, 1347, 1579, and 35714.

X Qos Lacon Wie AAS Xx
GCHERLYNN YOUNG, Bkbtor 1 Signature of Debtor 2

Date 06/12/2019 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

MI Ne

oO Yes

Did you pay or agree to pay someone who fs not an attorney to help you fill out bankruptcy forms?

oO No

fw Yes. Name of person Nicole Burress (MGR) Attach the Bankruptcy Petition Preparer's Notice,

 

Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 47 of 56

B2800 (Form 2800) (42/15)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
Inre CHERLYNN YOUNG Case No.
Chapter 7

Debtor

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

4. Under 14 U.S.C. § 110th), | declare under penalty of perjury that | am not an attorney or employee of an attorney, that!
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to be
paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
as follows:

For document preparation services, | have agreed to accept... $150.00
Prior to the fling of this statement | have received... serene $150.00
Balance Du@.icccccscssscessscsescssessessseseeseeeesseecessesensnensnrsaesenapssecenrsnenennsceseaes $0.00

2. | have prepared or caused to be prepared the following documents (itemize):
See Form 419

and provided the follewing services (itemize):
initial screening, in office intake, review of forms, collecting missing info, credit pull-review, budgeting skills review, data
entry review, signing of debtor(s) $215.00
3. The source of the compensation paid to me was:
fh] Debtor [1 Other (specify)

4. The source of compensation to be paid to me is:

Debtor [Jj Other (specify)

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:

NAME SOCIAL SECURITY NUMBER
Nicole Burress XXX-XX-XXXX
 
 
   
 

ms ™,. . XXX-XX-XXXX
Social Security number of bankruptcy Date
petition preparer*

 

 

 

Nicole Burress (MGR), Manager 7102 Pendleton Pike, Suite 2
Printed name and title, if any, of Indianapolis, IN 46226
Bankrupicy Petition Preparer Address

* if the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible
person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer’s failure to comply with the provisions of tile 11 and the Federal Rules of Bankruptcy Procedure
may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C, § 156.

#47 Doc 1 Filed 06/12/19 OD 06/12/19 12:39:46 Pg OF HbS
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 49 of 56

Fill in this information to identify the case:

Debtor 1 CHERLYNN YOUNG

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} FirstName Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

Case number Chapter 7
(if known)

 

 

Official Form 119

Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15
———SS—————
Bankruptcy petition preparers as defined in 11 U.S.C. § 170 must fill out this form every time they help prepare documents that

are filed in the case. H more than one bankruptcy petition preparer helps with the documents, each must sign fn Part 2. A

bankruptey petition preparer who does not comply with the provisions of title 11 of the United States Code and the Federal
Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 170; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any
documents for filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

m whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.};

= whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

m whether your debts will be eliminated or discharged In a case under the Bankruptcy Code;

™ whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

lm what tax consequences may arise because a case is filed under the Bankruptcy Code;

m@ whether any tax claims may be discharged;

@ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

m howto characterize the nature of your interests in property or your debts; or

what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer Nicole Burress (MGR) has notified me of
Name
any maximum allowable fee before preparing any document for filing or accepting any fee.

 

 

x _ Un Niwas AAS ARIS Date_06/12/2019
CHERLYNN YOUNG, Debt 1, aoknok ging receipt of this notice MM /DD/YYYY
xX Date
Signature of Debtor 2, acknowledging receipt of this notice MM /DD/YYYY

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 4
Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 50 of 56

Debtor 1 CHERLYNN YOUNG Case number (if known}

 

Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:

= [ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer,

m | or my firm prepared the documents fisted below and gave the debtor a copy of them and the Notice fo Debfor by Bankruptey Petition

Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

™ ifrules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Nicole Burress (NIGR} Manager Bankruptcy Preparation Services
Printed name Title, if any Firm name, if it applies

7102 Pendieton Pike, Suite 2
Number Street

 

 

Indianapolis IN 46226 (317) 547-5554
City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed deciaration is made a part of each document that !
check:

{Check alf that apply.)

fy] Voluntary Petition (Form 104) wv Schedule | (Form 106/} Cj Chapter 11 Statement of Your Current Monthly

income (Form 122B}
| Statement About Your Social Security [7] Schedule J (Form 106J}

Numbers (Form 124} . .. [[] Chapter 13 Statement of Your Current Monthly
[7] Declaration About an Individual Debtor's Income and Calculation of Commitment Period

[7] Summary of Your Assets and Liabilities Schedules (Form 106Dec) (Form 122-1)

and Certain Statistical Information . ; ;

{Form 106Sum) fy Statement of Financial Affairs (Form 107) [1] Chapter 13 Calculation of Your Disposable
I Schedule A/B (Form 106A/B) fz] Statement of Intention for Individuals Filing Income (Form 1220-2)

Under Chapter 7 (Form 108) oo .
[7] Schedule C (Form 106C) CO Application to Pay Filing Fee in Installments
[7 Chapter 7 Statement of Your Current {Form 103A)
[7] Schedule D (Form 106B) Monthly Income (Form 1224-1)
i] Application to Have Chapter 7 Filing Fee

ff Schedule E/F (Form 106E/F) [[] Statement of Exemption from Presumption Waived (Form 1038)
[7 Schedule G (Form 1066) (Form 122A18uRp) [J A list of names and addresses of all creditors

fy] Schedule H (Form 106H) (creditor or mailing mairix)

Chapter 7 Means Test Catculation
oO apte ans Tes C] Other

 

(Form 1224-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the
documents to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

      
 
   

 

Xx 3.0 32 - 8 8 - 5 4 9 3 + Date_06/12/2019
Signature of bankruptcy petitiof phéparer or officer, principal, Social Security number of person who signed MM /DDIYYYY
responsible person, or partner
Nicole Burress (MGR)

Printed name
Xx - - Date

 

Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed MM /BDIYYYY
responsible person, or partner

 

Printed name

Official Form 419 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2

 
Case 19-04288-JMC-7 Doci1 Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 51 of 56

    

Fill in this information to identify your case-

     
   
   

Debtor 1 CHERLYNN YOUNG

First Name Middle Name Last Name

 

 
  

Debtor 2 *
(Spouse, if filing} First Name Middle Name Last Name

 

 
 
    
    

United States Bankruptcy Court for the: SOUTHERN DISTRICT _OF INDIANA

Case number
(if known)

 

 

LO Check if this is an
amended filing

 

Official Form 108

Statement of Intention for individuals Filing Under Chapter 7 42145
If you are an individual filing under chapter 7, you must fil} out this form if:
B creditors have claims secured by your property, or

m you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equatly responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your hame and case number (if known).

eee List Your Creditors Who Hold Secured Claims

4. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D},
fill in the information below.

Identify the creditor and the property that is collateral What do you intend to do with the Did you claim the property
property that secures a debt? as exempt on Schedule C?

Creditor's EAGLE FINANCE | Surrender the property. rT) Ne

name: a Retain the property and redeem it. oO Yes

Description of FURNITURE RENTAL wv Retain the property and enter into a

property Reaffirmation Agreement.

securing debt: Mw Retain the property and fexpiain}:

CLIENT IS KEEPING FURNITURE

re vist Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fil In the Information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yetended. You may assume an unexpired personal property lease if the trustee does not assume it. 14 U.S.C. § 365(p)(2}.

Describe your unexpired personal property leases Will this lease be assumed?
Lessor's name: WARREN HARBOR [ Ne

Description of eased RESIDENTAL LEASE hI Yes

property:

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 52 of 56

Debtor 4 CHERLYNN YOUNG Case number {if known)

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and
personal property that is subject to an unexpired lease.

 

xX xX
CHERLYNN YOSNG, Debtyr 1 Signature of Debtor 2
Date 06/12/2019 Date
MM/DD i YYYY MM/DD/YYYY

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 53 of 56

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

INRE: CHERLYNN YOUNG CASE NO

CHAPTER 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.

Date 6/12/2019 Signature Aha saa, LARA AAS Be
CHERLYNN YOUNG

Date Signature

 
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 54 of 56

Aarons Furniture
po box 106039
Kennesaw GA 30156

ACE CASH EXPRESS
8975 E WASHINGTON ST
ENDPLS IN 46219

ACIMA CREDIT
9815 S MONROE ST
FLOOR 4

SANDY, UT 84070

ALLERGY PARTNERS
3266 N MERIDIAN STREET
INDIANAPOLIS, IN 6208

CITIZENS ENERGY
20260 N MERIDIAN ST
INDPLS IN 46202

DATA MANAGEMENT PARTNERS
6462 SHERADIN DRIVE
SUITE 100

WILLIAMSVILLE, NY¥ 32066

DISCOUNT MATTRESS &MORE
625 MICHIGAN RD
INDPLS IN 46268

EAGLE FINANCE
9747 E WASHINGTON 8ST
INDPLS IN 46227

ESKENAZI HEALTH
PO BOX 502250
ENDIANAPOLIS, IN 46250

 
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 55 of 56

JONATHAN KELLER DENTISTRY
2236 N MITTHOEFFER RD
INDIANAPOLIS, IN 46229

LVNV FUNDING
PO BOX 1269
GREENVILLE, SC 29602

MERCHANT PREFERRED LEASING
5500 INTERSTATE NORTH PARKWAY
SUITE 350

ATLANTA, GA 30328

MRS
1930 OLNEY AVE
CHERRY HILL, NJ 08003

PROGRESSIVE INS
256 W DATA RD
DRAPER UT 84020

PROGRESSIVE LEASING
256 W DATA DR
DRAPER, UT 84020

SIMMS FURNITURE
3020 N POST RD
INDPLS IN 46226

SNAP FINANCE
PO BOX 26561
SALT LAKE CITY, UT 84126

U OWN
PO BOX 18622
TAMPA, FL 33679
Case 19-04288-JMC-7 Doci1_ Filed 06/12/19 EOD 06/12/19 12:39:46 Pg 56 of 56

WAYPOINT RESOURCE GROUP
301 SUNDANCE PARKWAY
ROUND ROCK, TX 78681

WHY NOT LEASE IT
1750 ELM ST
SUITE 1200
OXFORD, MI 38865
